Citation Nr: 1529544	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability of the cervix, claimed as cervical dysplasia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active duty service from November 1999 to February 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this Veteran's case should take into consideration the existence of these electronic records.  The Board observes that the only document located in VBMS at this time is the June 2015 Appellate Brief.


FINDING OF FACT

The record indicates findings of cervical dysplasia, which is indicative of an abnormality, but is not itself a disability.


CONCLUSION OF LAW

The criteria for an award of service connection for a disability of the cervix claimed as cervical dysplasia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim for service connection; the Veteran was mailed a letter in December 2008 advising her of what the evidence must show and of the respective duties of VA and the Veteran in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The December 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records (STRs), and identified VA treatment records have been associated with the claims file.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

A pre-discharge VA examination was provided in January 2009 in order to ascertain the nature and severity of the Veteran's disability on appeal.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the VA examination is sufficient.  A thorough review of the Veteran's file was conducted, and the examination provided findings relevant to the issue at hand.  The Veteran's statements were also considered and discussed.  Therefore, the Board finds that the January 2009 examination is adequate.  Id. at 311.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A review of the Veteran's service treatment records reveals several abnormal pap smears.  Indeed, in April and October 2000, Pap smear results revealed findings of squamous intraepithelial lesion (SIL) and a Loop Electrosurgical Excision Procedure (LEEP) was recommended.  The biopsies revealed high grade squamous intraepithelial lesion (HGSIL).  In January 2001, a LEEP revealed cervical intraepithelial neoplasia (CIN) II negative margins.  In May 2001, a pap smear revealed HGSIL. In June 2001, another LEEP revealed LGSIL with cervicitis and a negative margin.  In October 2001, a cervical biopsy revealed CINI with Human papillomavirus (HPV) effect.  In April and October 2002 the Veteran's Pap smear tests were normal.  In April 2003, however, her pap smear revealed HGSIL and the Veteran was subsequently referred to Walter Reed Army Medical Center.  In October 2003, a endocervix biopsy was noted as benign, and the cervical biopsy revealed acute and chronic cervicitis with squamous metaphasia.  In October 2005, a pap smear revealed LSIL.  In February 2007, a colposcopy revealed normal findings.  In October 2007 the Veteran's Pap smear results were reported as normal. 

On January 2009 pre-discharge VA examination, the Veteran denied any significant functional or activity limitations relevant to her cervix disorder.  The examiner reviewed the service treatment records, noted the Veteran's in-service history with abnormal Pap smear results, however noted that all recent pap smears had been normal.  Cervical dysplasia was assessed.

On December 2009 annual gynecological VA examination, the Veteran denied any vaginal discharge, chest pain, shortness of breath, abdominal pain, or dysuria.  Pelvic examination revealed normal external female genitalia, vaginal mucosa was pink and moist, the cervical os was free of lesions, there was no adnexal fullness or tenderness.  A pap smear was done, and the examiner informed the Veteran a few days later that her pap smear was normal.

The remaining post-service treatment records are not relevant to the Veteran's gynecological system.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  Cervical dysplasia is a cellular abnormality, or a laboratory finding.  A laboratory finding is an indication of an injury or disease which could result in disability rather than a disability in and of itself.  See Fed. Reg. 20,440 (May 7, 1996).  Indeed, "dysplasia" is defined as an abnormality of development; in pathology, alteration in size, shape, and organization of adult cells.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 517 (28th ed. 2007).  As noted, it is merely a clinical finding that may be an early warning of an actual disability, but is not itself disabling.  Thus, the aforementioned cervical dysplasia, categorized at various times by both HGSIL and LGSIL, does not signify a disability.  The Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In light of these circumstances, the Board finds that service connection for a disability of the cervix may not be awarded.

The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for a disability of the cervix must be denied.






ORDER

Service connection for a disability of the cervix, claimed as cervical dysplasia is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


